[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             November 15, 2006
                            No. 06-12802                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                  BIA Nos. A78-616-285 & A78-616-286

JOSE SILVESTRE VELEZ HURTADO,
MARTIN VELEZ BARRENECHE,
LUZ M. BARRENECHE,
JIMENA VELEZ,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                          (November 15, 2006)

Before TJOFLAT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:
                                               I.

       Jose Silvestre Velez Hurtado, on behalf of himself, his wife Luz Barreneche,

and his children Martin Barreneche and Jimena Velez (“petitioners”), petitions this

court to review the Board of Immigration Appeal’s (“BIA”) affirmance of the

Immigration Judge’s (“IJ”) order of removal and denial of asylum and withholding

of removal.1

       Hurtado, a native and citizen of Colombia, arrived in the United States in

August 2000 on an immigrant visa and remained beyond the expiration period.

Martin Barreneche arrived in the United States in December 2000 on an immigrant

visa and remained beyond the expiration period. Luz Barreneche and Jimena

Velez arrived in the United States in March 2001 on immigrant visas and remained

beyond the expiration period. The Immigration and Naturalization Service

(“INS”)2 then issued notices to appear, charging petitioners with removability for

having remained in the United States longer than permitted. Immigration and

Nationality Act § 237(a)(1)(B); 8 U.S.C. § 1227(a)(1)(B). At the hearing,



       1
         In his asylum application, Hurtado also requested relief under the Convention Against
Torture (“CAT”), 8 C.F.R. § 208.16. He does not appeal the IJ’s and BIA’s denials of this relief.
Accordingly, he has abandoned the argument. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,
1228 (11th Cir. 2005).
       2
        On November 25, 2002, President Bush signed into law the Homeland Security Act of
2002 (“HSA”), Pub. L. No. 107-296, Stat. 2125. The HSA created a new Department of
Homeland Security (“DHS”), abolished the INS, and transferred its functions to the new
department.
                                              2
petitioners conceded removability, but requested asylum, withholding of removal,

and relief under CAT.

      In his asylum application, Hurtado alleged that he had been persecuted by

the Revolutionary Armed Forces of Colombia (“FARC”) and that he feared he

would be kidnaped and killed if he returned to Colombia because of his

membership in the Liberal Party, his participation in political and community

activities, and his position working for a public agency ensuring that employees

were qualified and that guerillas who had infiltrated the agency were removed.

Hurtado argued that as a result of his above activities, he and his father received

threatening telephone calls, he decided to move to Bogata for a time and go into

hiding, and, after he came to the United States, but before his family joined him,

his farm in Colombia was visited by strange people who intimidated the caretaker,

tied up the employees, and stole some items.

      Although Hurtado was found credible, the IJ determined that there was no

evidence to suggest that he was targeted by FARC because of his political opinions

or because of his membership in the Liberal Party. The IJ found that the telephone

calls Hurtado described were not sufficient to establish persecution on account of

his political opinions. Furthermore, the IJ concluded that there was no nexus

between the telephone calls and Hurtado’s political opinions. The IJ also found

that, although Hurtado had a subjective fear of future persecution, the fear was not
                                           3
objectively reasonable. Having considered that Hurtado experienced no trouble

when he relocated to Bogota, the IJ found there was no evidence that the threat was

country-wide. Finally, the IJ found that there was no evidence of torture.

Accordingly, the IJ denied asylum, withholding of removal, and relief under CAT,

but granted voluntary departure.

      Petitioners appealed and the BIA affirmed, concluding that the telephone

calls did not rise to the level of persecution and that there was no objectively

reasonable fear of future persecution as there was no evidence FARC continued to

seek out Hurtado. Petitioners then initiated this petition for review.

                                          II.

      When the BIA issues a decision, this court reviews only that decision, except

to the extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft,

257 F.3d 1262, 1284 (11th Cir. 2001). To the extent the BIA’s or IJ’s decisions

were based on a legal determination, review is de novo. Mohammed v. Ashcroft,

261 F.3d 1244, 1247-48 (11th Cir. 2001). The BIA’s factual determinations are

reviewed under the substantial evidence test, and this court must affirm if the

decision “is supported by reasonable, substantial, and probative evidence on the

record as a whole.” Al Najjar, 257 F.3d at 1283-84. The IJ’s factual

determinations, however, are reviewed under the “highly deferential substantial

evidence test,” which requires this court to “view the record in the light most
                                           4
favorable to the [IJ’s] decision and draw all reasonable inferences in favor of that

decision.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006);

Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc), cert.

denied, 544 U.S. 1035 (2005). This court “must affirm the [IJ’s] decision if it is

‘supported by reasonable, substantial, and probative evidence on the record

considered as a whole.’” Al Najjar, 257 F.3d at 1284 (quoting Lorisme v. INS, 129

F.3d 1441, 1444-45 (11th Cir. 1997). Thus, “a finding of fact will be reversed only

when the record compels a reversal; the mere fact that the record may support a

contrary conclusion is not enough to justify a reversal of the administrative

findings.” Id. (quotation omitted); see also Silva v. U.S. Att’y Gen., 448 F.3d

1229, 1236 (11th Cir. 2006).

                                          III.

      To establish asylum eligibility based on political opinion or any other

protected grounds, the applicant must establish with credible evidence (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that the statutorily listed factor will cause such future persecution. 8 C.F.R. §

208.13(b); see also Al Najjar, 257 F.3d at 1287. If the applicant meets this burden,

the Attorney General has discretion to grant asylum and this determination “shall

be conclusive unless manifestly contrary to the law and an abuse of discretion.” 8

U.S.C. § 1252(b)(4)(D).
                                           5
      Substantial evidence supports the IJ’s denial of relief. First, Hurtado did not

establish past persecution. As this court has explained, “‘persecution’ is an

extreme concept, requiring more than a few isolated incidents of verbal harassment

or intimidation, and... mere harassment does not amount to persecution.”

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (internal

quotations omitted). After careful review of the record as a whole, we conclude

that the harassment Hurtado suffered at the hands of the FARC does not rise to the

level of past persecution.

      Second, Hurtado has not shown a well-founded fear of future persecution. If

an applicant can demonstrate past persecution, there is a rebuttable presumption

that he or she has a well-founded fear of future persecution. 8 C.F.R. §

208.13(b)(1). If the applicant cannot demonstrate past persecution, however, he or

she must demonstrate a well-founded fear of future persecution that is both

subjectively genuine and objectively reasonable. Ruiz v. United States Att’y Gen.,

440 F.3d 1247, 1257 (11th Cir. 2006). Even given Hurtado’s credible testimony,

after careful review of the record as a whole, we conclude that Hurtado has not

shown past persecution or an objectively reasonable fear of future persecution.

      Finally, because Hurtado failed to satisfy the less stringent standard for

asylum, his claim for withholding also fails. Zheng v. U.S. Att’y Gen., 451 F.3d

1287, 1292 (11th Cir. 2006); Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n.4
                                          6
(11th Cir. 2005); Al Najjar, 257 F.3d at 1292-93, 1303.

      Accordingly, we DENY the petition for review.




                                         7